Citation Nr: 0418723	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a schizoaffective 
disorder with depression.

3.  Entitlement to an initial compensable evaluation for 
facial scars of the left forehead and left upper eyelid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had honorable active service from July 1972 to 
January 1975.  He was later released from a second period of 
service, which ran from January 1975 to November 1976, under 
other than honorable conditions based upon his request for 
discharge in lieu of undergoing trial by court-martial.  A VA 
Administrative Decision in November 2001 determined that, 
although the veteran had reenlisted in January 1975, his 
initial enlistment period had been scheduled to run from 
July 1972 to July1975.  Accordingly, his entire period of 
service from July 1972 to July 1975 was determined to have 
been under honorable conditions.  His service from July 1975 
to November 1976 was determined to have been under 
dishonorable conditions; therefore, VA benefits are payable 
only for the former period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted entitlement to service 
connection for facial scars of the left forehead and left 
upper eyelid, and assigned a noncompensable (zero percent) 
disability rating effective from April 2001.  The RO denied 
entitlement to service connection for a schizoaffective 
disorder with depression, and for claimed residuals of a back 
injury.

Although the veteran was scheduled for a personal hearing 
before a Veterans Law Judge in May 2003, he failed to report, 
as he is in prison.


FINDINGS OF FACT

1.  The scar of the left upper eyelid approximates moderate 
disfigurement.

2.  The scar of the left forehead is about seven centimeters 
long, which constitutes slight disfigurement.  

3.  Service medical records show that the veteran was 
involved in an automobile accident, but no back injury was 
shown.  The clinical evaluation was normal for his spine at 
the October 1976 service separation examination.  

4.  There is no competent medical evidence of record relating 
the veteran's current low back disorder to any disease or 
injury which occurred during active military service.

5.  The October 1976 service separation examination report 
shows a normal psychiatric evaluation.

6.  There is no competent medical evidence of record relating 
the veteran's current schizoaffective disorder with 
depression to any disease or injury which occurred during 
active military service.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A schizoaffective disorder with depression was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  The criteria for an initial 10 percent evaluation for 
scar of the left upper eyelid have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.14, 4.118, Diagnostic Code 7800 (prior to 
Aug. 30, 2002).  



4.  The criteria for an initial compensable evaluation for 
scar of the left forehead have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.14, 4.118, Diagnostic Code 7800 (prior to 
Aug. 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective Aug. 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
service connection for schizoaffective disorder, depression, 
back injury, and head injury was received in April 2001.  The 
RO sent notice regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA, to the 
veteran in April 2001 prior to the initial AOJ decision on 
his claim in January 2002.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

Considering all the foregoing authorities as applicable to 
this case, the Board finds that the requirements of the VCAA 
have been satisfied in this matter.  Although the VCAA notice 
letter that was provided to the appellant did not 
specifically contain notification to submit any evidence in 
the veteran's possession that pertains to the claim, the 
"fourth element", this did not result in prejudicial error 
in this case.  38 C.F.R. § 3.159(b) (2003); see VAOPGCPREC 1-
2004.  The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The veteran was specifically notified by letter 
dated in April 2001 that VA would help to obtain all relevant 
evidence such as medical records, service records, and 
schedule a VA examination, if appropriate.  He was further 
advised to tell VA about any part of his claim that he 
thought was overlooked, or additional evidence that had not 
been requested.  

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim, by the January 2002 rating decision with cover letter, 
a June 2002 statement of the case, and a supplemental 
statement of the case issued in November 2002.  The claimant 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, supra.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The RO secured VA medical 
records and private medical records, and the veteran was 
afforded VA examinations in August 2002.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
no more than harmless error.   

The RO provided the veteran with notice of the revised 
regulations as to evaluating skin disorders in the 
supplemental statement of the case in November 2002.  Thus, 
the Board finds that we may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, supra.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 60 days from the date of the 
April 2001 letter.  The RO further advised the appellant that 
if no additional information and evidence had been received 
within that time, a decision would be made on the claim.  
These advisements are in compliance with current statutes.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, supra (to be codified at 38 U.S.C.A. § 5102) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board notes 
that the veteran has requested assistance in obtaining 
medical records from the Prison Medical Department.  It is 
unclear, however, that he is requesting the records to assist 
with the issues on appeal, as none are specified in the 
letter, and a subsequent cover letter with the signed 
authorization form for release of records indicates that it 
is for an issue other than the ones currently before the 
Board on appeal.  However, even if the request for additional 
development of current records applies to the issues on 
appeal, the showing of current treatment for disabilities is 
of no probative value in establishing a disease or injury in 
service, continuity of symptomatology since discharge from 
service in 1975, or a causal link to service.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal criteria

A  Law pertaining to service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  With chronic 
disease shown as such in service (or within a pertinent 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Law pertaining to increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
awarding "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations do not require that the final rating be effective 
the date of the claim.

During the pending appeal, the schedule of ratings for skin 
disorders was revised. The new regulations were effective as 
of August 30, 2002.

Under the old regulations, disfiguring scars of the head, 
face, or neck are considered noncompensably disabling if the 
disfigurement is slight, or 10 percent disabling if the 
disfigurement is moderate.  A 30 percent evaluation is 
provided for severe disfigurement, especially if there is a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent evaluation is provided for complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code (DC) 7800.

A note states that when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under DC 7800 may be 
increased to 80 percent, the 30 percent increased to 50 
percent, and the 10 percent increased to 30 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800.

For scars that are superficial, poorly nourished, with 
repeated ulceration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, DC 7803.

For scars that are superficial, tender, and painful on 
objective demonstration, a 10  percent evaluation is provided 
under DC 7804.

For other scars, the basis of evaluation is rated on 
limitation of function of affected part in accordance with DC 
7805.

Under the amended regulations, an 80 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  A 50 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: a scar of 5 or more inches (13 
or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeter) wide at widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Unretouched color 
photographs are to be considered when evaluating under these 
criteria.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994)

III.  Analysis

A.  Residuals of a back injury

The veteran seeks entitlement to service connection for 
residuals of a back injury.  He contends that at the time of 
the automobile accident in service in which he was involved 
in 1973, his back was injured.  

The veteran's service medical records (SMRs) show that in 
March 1973 the veteran was treated for injuries allegedly 
incurred in an automobile accident.  At the time of 
admission, he was alert and oriented times three.  He moved 
all four extremities spontaneously and had no gross 
neurologic defect.  The initial impression on admission was 
traumatic laceration of the face and superficial abrasions of 
the left shoulder and knee.  The diagnoses were laceration of 
left forehead and upper eyelid, left, without any indication 
of nerve or artery involvement; contusion of the left 
shoulder, without any indication of nerve or artery 
involvement; and superficial abrasion of the left knee, 
without mention of nerve or artery involvement.  

At the examinations in May and October 1976, the clinical 
evaluation was normal for the spine.  In October 1976 the 
veteran denied recurrent back pain.  

A reply from UTMB Galveston to a request for records 
indicates that they were unable to identify the veteran in 
their records.  The veteran was notified of this reply in the 
statement of the case issued in June 2002.  Records from 
Jester 4 Unit are primarily psychiatric records.  Complaints 
of low back pain are noted; however, the records do not show 
a diagnosis of a current back disorder or link any claimed 
back disorder to service.  

VA X-rays of the spine in August 2002 show normal alignment 
and curvature, with degenerative changes at multiple levels.  
The impression was degenerative changes.  

Further review of the SMRs reflects that the veteran was 
hospitalized and treated for injuries sustained in the abov-
described automobile accident in March 1973.  The 
contemporaneous clinical records, however, do not show that 
he complained of, manifested, or was diagnosed with a back 
injury.  Subsequently, the evaluation of his spine was normal 
at the separation examination.  A chronic back disorder was 
not shown.  Therefore, the Board finds that a chronic 
acquired low back disorder was not shown during service.  See 
38 C.F.R. § 3.303.

The veteran contends that his low back pain is due to an 
injury that dated to his military duty.  However, the first 
medical evidence of record subsequent to service noting 
complaints of back pain was in October 1997, approximately 22 
years after he left service.

The Board has considered the veteran's contentions.  He is 
competent as a lay person to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He, is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His statements are not competent 
medical evidence of a nexus between a current low back 
disorder and active service, or claimed continuity of 
symptomatology demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's currently claimed back 
disorder began during service.  There is no competent medical 
evidence that the veteran has a chronic acquired low back 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed low back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection for residuals of a back injury must be denied.

B.  Schizoaffective disorder

The veteran claims that a schizoaffective disorder and 
depression began in 1976.  He claims treatment from 1995 to 
the date of his claim in April 2001.  

Service medical records show that at the examinations in May 
and October 1976, the clinical evaluation was normal for the 
psychiatric state.  In October 1976 the veteran, when given 
the opportunity to describe any mental disorder, denied 
nervous trouble of any sort.  

Medical records were obtained from the Texas Department of 
Criminal Justice.  A psychological evaluation in November 
1995 indicates that the veteran was serving his first 
incarceration and was transferred to a mental division in 
March 1995 due to feelings of depression and self-mutilating 
behavior.  He reported experiencing episodes of depression 
and attempting suicide; however, he stated that he had 
received no psychiatric/psychological treatment before his 
incarceration in December 1994.  The diagnosis was dysthymia.  
The records show that the veteran participated in group 
therapy and individual psychotherapy.  His diagnoses were 
dysthymia; alcohol abuse, in remission; personality disorder, 
not otherwise specified; major depression, recurrent; and 
"rule out" bipolar I disorder, mixed type without psychotic 
features.  The records indicate that his depression was 
related to the offense for which he was imprisoned.

In April 2000 he was referred for psychometric assessment, 
and the results were consistent with his diagnosis at that 
time of schizoaffective disorder and borderline personality 
disorder.  An evaluation in October 2001 shows a diagnosis of 
schizoaffective disorder.  Although these treatment records 
show the veteran has a psychiatric disorder, currently 
diagnosed as schizoaffective disorder, they do not relate the 
veteran's psychiatric disorder to service.  

As discussed above, the veteran is competent as a layperson 
to report matters as to which he has personal knowledge, but 
is not competent to offer his medical opinion as to cause or 
etiology of a claimed disability.  Here, there is no evidence 
of record that the veteran has specialized medical knowledge 
of psychiatric disorders.  See Layno, Routen, Espiritu, 
supra.  His statements are not competent medical evidence of 
a nexus between a current schizoaffective disorder with 
depression and his active military service, or of his claimed 
continuity of symptomatology demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed schizoaffective 
disorder with depression began during service.  There is no 
competent medical evidence that the veteran currently has a 
chronic acquired psychiatric disorder which has been linked 
to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed chronic acquired 
psychiatric disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway, Voerth, Savage, 
supra. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection for schizoaffective disorder with depression must 
be denied.

C.  Facial scars of the left forehead and left upper eyelid

As noted above, the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49,590 (July 31, 2002).  When a law or regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations).

The amendments to the regulations applicable in the present 
case do not contain language permitting retroactive 
application.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).

Service medical records show that the veteran sustained 
lacerations to the left upper eyelid and left side of the 
forehead in an automobile accident in service in March 1973.  
These injuries were determined to have been incurred in the 
line of duty.  He was treated with debridement and primary 
closure of the lacerations.  He was not able to close his 
left lid, and had some evidence of trichiasis of the left 
eye.  In May 1974 he underwent plastic surgery for revision 
of the scar of the left upper eyelid.  After surgery, he was 
able to close the left upper lid somewhat better than 
preoperatively, but he still did not have normal closure of 
the lid.  The final diagnosis was cicatricial changes, left 
upper lid, secondary to previous trauma and surgery.  In 
November 1974 he was scheduled for further plastic surgery.

At an examination in May 1976, it was noted that the left 
upper lid would not fully close and that he had a scar from 
the left forehead to the left eye.  At a service separation 
examination in October 1976, the examiner noted that the 
veteran was unable to close his left eye completely because 
of defect and scars involving the left upper lid.  Clinical 
findings also included a large left forehead scar.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of scars in August 2002.  The pertinent diagnosis 
was "IJL" scar in left temporal/frontal area, semi-
circular, about seven centimeters long.  A VA C&P examination 
of the eyes also in August 2002 assessed status post left 
upper lid laceration repair with residual left upper lid 
notching and trichiasis.  The plan was for him to return to 
evaluate the left upper lid trichiasis and lid notch for 
possible repair.  There is no finding that the veteran's 
visual acuity was affected by the scar of the left upper 
eyelid.

Having reviewed the entire record, we find that the evidence 
of record substantiates the extent of impairment necessary to 
warrant a compensable evaluation for the scar of the left 
upper eyelid.  The veteran's manifestations of the left upper 
eyelid, trichiasis and lid notch, more nearly approximate the 
level of moderate disfigurement associated with a 10 percent 
evaluation under the old regulations .  Therefore, in light 
of the evidence as noted above, the Board concludes that the 
veteran's scar of the left upper eyelid is productive of 
disfigurement warranting a 10 percent evaluation under 
Diagnostic Code 7800, prior to its amendment.  Severe 
disfigurement is not shown by the evidence, such as to 
warrant a 30 percent evaluation.  Moreover, the amended 
regulations are not more favorable to the veteran, as the 
evidence does not show visible or palpable tissue loss and 
either gross distortion or asymmetry of the eyes (including 
eyelids), or with two or three characteristics of 
disfigurement, such as to warrant a 30 percent evaluation.  

On the other hand, the preponderance of the evidence of 
record is against a compensable evaluation for a scar of the 
left forehead.  The only clinical finding is that the scar is 
semi-circular and about 7 centimeters long.  Under the prior 
regulations, disfiguring scars of the head are considered 
noncompensably disabling if the disfigurement is slight.  The 
evidence of record does not show that the scar is 
superficial, poorly nourished, and/or with repeated 
ulceration, for a 10 percent evaluation under Diagnostic Code 
7803.  Also, under the prior regulations, the evidence does 
not show the scar is superficial, tender, and/or painful so 
as to warrant a 10 percent evaluation under DC 7805.  The 
amended regulations are not more favorable, as one 
characteristic of disfigurement is not shown for a 10 percent 
evaluation under Diagnostic Code 7800.  The scar is less than 
13 centimeters in length, and other disabling manifestations 
are not shown.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
left upper eyelid condition over the period of time since 
service connection became effective in April 2001.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the clinical 
findings do not show that the veteran meets the criteria for 
a rating higher than 10 percent, assigned herein, at any time 
since the effective date of his award for the scar of the 
left upper eyelid.  

Consideration has also been given to "staged ratings" for 
the scar of the left forehead over the period of time since 
service connection became effective in April 2001.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the clinical 
findings do not show that the veteran has met the criteria 
for a compensable rating for the left forehead scar at any 
time since the effective date of his award.  


ORDER

A 10 percent evaluation for scar of the left upper eyelid is 
granted, subject to regulatory criteria applicable to payment 
of monetary awards. 

Entitlement to an initial compensable evaluation for scar of 
the left forehead is denied.

Entitlement to service connection for schizoaffective 
disorder is denied.

Entitlement to service connection for residuals of a back 
injury is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



